Citation Nr: 1223654	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as a result of herbicide exposure.

2.  Entitlement to service connection for a liver transplant, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from October 1970 to February 1972. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from July 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge in January 2009 but failed to report for the hearing and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

In a June 2009 decision, the Board denied the Veteran's claims, including those currently on appeal. 

The Veteran appealed the Board's June 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Order, the Court granted the parties' Joint Motion, vacating in part the Board's June 2009 decision, and remanding the issues of entitlement to service connection for hepatitis C and a liver transplant for compliance with the terms of the Joint Motion

In March 2011, the Board remanded the Veteran's case to the RO for further evidentiary development.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that hepatitis C had its onset during or is otherwise related to the Veteran's active service, including exposure to Agent Orange.

2.  The evidence of record preponderates against a finding that a liver transplant had its onset during or is otherwise related to the Veteran's active service.

CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the Veteran's active military service including exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A liver transplant was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record reflects that, over the course of this appeal, the RO provided the appellant with notice as to how he can prevail on his claims for service connection, and of his and VA's, respective duties for obtaining evidence by way of letters dated in July 2007 and May 2011.  The appellant was also asked to submit evidence and/or information in his possession to the Agency of Original Jurisdiction (AOJ).  As the Board has determined that the preponderance of the objective and credible evidence of record is against the claims for service connection, any questions regarding the appropriate disability rating or effective date to be assigned are rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record establishes that the appellant had a full and fair opportunity to participate in the adjudication of his claims.  He received notice of each element required to substantiate the claims for service connection for hepatitis C and a liver transplant.  The Board concludes that the appeal may be adjudicated without a remand for further notification.

Additionally, a review of the record indicates that the appellant's service treatment records were associated with the claims file and his known VA and non-VA treatment records have been obtained, to the extent available, and included in the claims file.  Records considered by the Social Security Administration (SSA) in its 2002 award of disability benefits for chronic hepatitis C were also obtained.

As well, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that, in conjunction with this claim, the appellant underwent VA examination June 2011 and the examination report is contained in the claims folder.  A review of the examination report reveals that a thorough examination of the appellant was accomplished and the opinion provided was supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Moreover, the appellant was given notice that the VA would help him obtain evidence but that it was up to him to inform the VA of that evidence.  During the course of this appeal, the appellant proffered documents and statements in support of his claim.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

As noted above, in March 2011, the Board remanded the appellant's case to the RO for further development, which included obtaining any recent VA treatment records, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the appellant was scheduled for VA examination in June 2011.  His recent VA treatment records, dated through April 2011, were also obtained.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, but not hepatitis C, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a shortness of breath or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of hepatic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran seeks service connection for hepatitis C as due military service, including exposure to Agent Orange, and a liver transplant including as due to hepatitis C.  He has contended that the dirty conditions in Vietnam resulted in hepatitis C and, subsequently, a liver transplant.  Additionally, he claims that he was exposed to herbicides, specifically Agent Orange, while serving in Vietnam and such exposure resulted in hepatitis C that, in turn, resulted in a liver transplant.  (The 2010 Joint Motion also noted that the Veteran participated in sexual activity, a high risk for hepatitis C.)  Therefore, he contends that service connection is warranted for such disorders.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain specified diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Hepatitis C is not among those specified diseases positively associated with exposure to Agent Orange. 

VA has determined, based on a National Academy of Science report issued in June 2007, that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32395-32407 (June 12, 2007); see also Notice, 75 Fed. Reg. 32540-32553 (June 18, 2010) (Health Effects Not Associated with Exposure to Certain Herbicide Agents). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The first determination to be clarified is whether the Veteran was exposed to Agent Orange.  The above-described presumptions apply only to veterans who actually served on the land mass of the Republic of Vietnam. 

As an initial matter, the evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam era.  Service records show that he served in the Vietnam from July 1971 to February 1972.  Therefore, the Veteran is presumed to have been exposed to herbicides during active duty. 

The next question is whether the Veteran has a disease or disorder that is positively associated with exposure to Agent Orange or is otherwise related thereto.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  However, as noted above, hepatitis C is not among the specified diseases that are positively associated with exposure to Agent Orange, and for which service connection may be granted on a presumptive basis due to exposure to herbicides.  Id

Service treatment records are negative for complaints or diagnosis of, or treatment for, hepatitis C or another liver disorder. 

Post service, private hospital records, dated from October to November 1973, show the Veteran underwent back surgery.  The November 1973 operative report indicates that there was a considerable amount of bleeding and that he received several pints of blood during the operation.

Other private medical records show a current diagnosis of hepatitis C and that the Veteran underwent a liver transplant.  Specifically, June and October 1994 records from the Bond Clinic reveal that the Veteran was positive for hepatitis C and his liver biopsy showed chronic active hepatitis C and cirrhosis. 

An April 7, 1999 private consultation report from the Moffitt Clinic indicates that the Veteran was diagnosed with hepatitis C in 1994 and that his risk factor for the disorder was "prior blood transfusions for back surgery in the [1970s]".   

Records from Lifelink Healthcare Institute show that the Veteran underwent a liver transplant in April 2005.  Additionally, records dated through 2011 continue to demonstrate treatment for such disorders. 

In June 2011, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical record.  The Veteran had a history of alcoholism and hepatitis C dating to the early 1990s.  He was treated with ribavarin/interferon that helped temporarily but the virus reappeared in his blood.  By 2002, he had cirrhosis.  The Veteran deteriorated and he had a liver transplant in 2005 due to hepatitis C and alcoholism.  He had not been hospitalized for treatment of liver disease since his liver transplant.  The Veteran was followed by the VA outpatient gastroenterology clinic and the last note, dated in May 2011, reported that he was stable.  

Further, as to "high-risk sexual practices", the Veteran reported hetero-sexual intercourse with females during duty in Vietnam without condom use.  He acknowledged alcohol use in the past, reported having a transfusion, and denied intravenous drug use (IVDU).  It was noted that the Veteran was a heavy drinker in the past but stopped in 2004.  He denied a history of sharing toothbrushes, blood exposure, intranasal cocaine use, IVDU, repeated body piercing, and sharing shaving razors, and it was noted that he engaged in high risk sexual practices during service.  The Veteran gave a history of blood or blood product transfusion in 1970s (1973) related to back surgery.  His history of hepatitis C developed after military service.  He had a tattoo on his right upper arm in 1969.  

Upon clinical evaluation, the diagnoses were hepatitis C and status post liver transplant in 2005.  In the VA examiner's opinion, the Veteran's hepatitis C was less likely as not (less than a 50/50 probability) caused by or a result of an in service event/injury/illness/condition/exposure.  The VA examiner explained that sexual transmission of hepatitis C was possible but relatively uncommon.  According to the VA examiner, the Veteran's "greatest risk factor" for hepatitis C was his blood transfusion in the 1970s.

The Veteran has contended that service connection should be granted for hepatitis C as due to military service, including exposure to Agent Orange.  However, although the evidence shows that hepatitis C has been diagnosed, and that the Veteran underwent a liver transplant due, in part to hepatitis C, no competent medical evidence has been submitted to show that hepatitis C is related to service or any incident thereof, including the Veteran's exposure to Agent Orange.  In short, no medical opinion or other medical evidence relating the Veteran's hepatitis C, and subsequent liver transplant, to service or any incident of service has been presented.  See 38 C.F.R. § 3.303. 

On the other hand, the record reflects that the Veteran's viscera were normal on separation from service and the first post-service evidence of record of hepatitis C problems is from 1994, more than 20 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

More significantly, in fact, the only probative opinion of record is that of the June 2011 VA examiner who reported that the Veteran had a liver transplant due to hepatitis C and alcoholism.  This examiner opined that it was less likely as not that the Veteran's hepatitis C was caused by an in-service
event/injury/illness/condition/exposure.  The VA examiner explained that, while sexual transmission of hepatitis C was possible, it was relatively uncommon and, by far, the Veteran's greatest risk factor for hepatitis C was his blood transfusion in the 1970s (for post service back surgery).  The VA examiner provided a clear rationale to support that opinion.  There is no competent medical evidence to contradict this opinion.

Given the Board's finding, herein, that hepatitis C is not related to military service, the Veteran's claim of entitlement to service connection for a liver transplant as due to hepatitis C fails.  See 38 C.F.R. § 3.310; Allen, supra; see also Wallin, Reiber, supra.

While the Veteran maintains that he has hepatitis C due to military service, including exposure to Agent Orange, and had a liver transplant due to service or to hepatitis C, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition and to claim that he has abdominal pain, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claims for service connection for hepatitis C including as due to exposure to Agent Orange, and a liver transplant, including as due to hepatitis C, and his claims are therefore denied. 







	(CONTINUED ON NEXT PAGE)


Finally, the Board notes that a December 2002 record indicates that the SSA found the Veteran suffering from chronic hepatitis C, and held him to be totally disabled since July 2002.  While the Board recognizes the disabling nature of the Veteran's chronic hepatitis C, the SSA decision is not considered sufficient to overcome the objective evidence of record as to the origin of the Veteran's claimed hepatitis C and liver transplant.


ORDER

Service connection for hepatitis C, including as due to exposure to Agent Orange, is denied.

Service connection for a liver transplant, including as due to hepatitis C, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


